Citation Nr: 0618361	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-35 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral ankle 
injuries.

2. Entitlement to service connection for a low back 
disability, claimed as secondary to bilateral ankle injuries.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to June 
1969.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied service connection 
for bilateral ankle injuries and secondary service connection 
for a low back disability.
The issues of service connection for bilateral ankle injuries 
and secondary service connection for a low back disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a rating decision dated July 1977, the RO denied the 
veteran's claim for service connection for bilateral ankle 
injuries.

2.  The veteran did not perfect an appeal of the July 1977 
rating decision.

3.  The evidence received since July 1977, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for bilateral ankle injuries and raises a 
reasonable probability of substantiating the claim.

CONCLUSIONS OF LAW

1.  The July 1977 rating decision is final.  38 U.S.C. § 4004 
(b) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).

2.  New and material evidence has been received to reopen a 
claim for service connection for bilateral ankle injuries.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Finality

The RO previously denied the veteran's claim of entitlement 
to service connection for bilateral ankle injuries.  In the 
July 1977 rating decision, the RO denied the claim on the 
basis that there was no evidence of residual ankle injuries 
following service.

In July 1977, the RO notified the veteran of the rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.  The decision is therefore final.  38 U.S.C. § 4004 
(b) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).

The veteran sought to reopen his claim for service connection 
for bilateral ankle injuries by submitting a VA Form 21-4138 
(Statement in Support of a Claim) in February 2004. 

A claim that is the subject of a prior denial may be reopened 
if new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002);  Evans 
v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. 5108; 
38 C.F.R. 3.156(a) (2005). 

The evidence that has been associated with the claim file 
since the RO's July 1977 rating decision includes new VA 
outpatient medical records.  Medical records from VAMC 
Alexandria, dated June 2004, demonstrate complaints of ankle 
pain and a provisional diagnosis of a small mass in the left 
ankle bone.  The Board finds that this evidence is new 
because it was not previously submitted to agency 
decisionmakers and is neither cumulative or redundant.  The 
Board also finds that this evidence is material.  It bears 
directly and substantially upon the matter under 
consideration, and by itself or in connection with the 
evidence previously assembled, it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for bilateral ankle 
injuries.  This evidence indicates that the veteran may have 
residuals of ankle injuries.  Such evidence was missing at 
the time of the prior denial of the veteran's claim for 
service connection.

Having determined that new and material evidence has been 
received, the Board may reopen the claim of entitlement to 
service connection for bilateral ankle injuries.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for bilateral ankle injuries.  
To this extent, the appeal is allowed.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Under 38 C.F.R. § 
3.159(c)(4) (2005), VA is to afford a claimant a medical 
examination or obtain a medical opinion if VA determines it 
is necessary to decide a claim.  A medical examination or 
medical opinion is deemed necessary if the following criteria 
are met: (1) The record does not include sufficient competent 
medical evidence to decide the claim; (2) The record includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(3) The record establishes that the claimant suffered an 
event, injury or disease in service, or has a disease or 
symptoms of a disease listed in 38 C.F.R. § § 3.309, 3.313, 
3.316, or 3.317, which manifested during an applicable 
presumptive period; and (4) The record indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease or another service-
connected disability.  

In this case, such an examination is necessary.  The veteran 
claims that he injured his ankles in service.  The service 
medical records show that the veteran complained of ankle 
pain in January 1968.  Medical records from the VAMC 
Alexandria, dated from 2003 through 2004, reflect that the 
veteran has sought treatment for ankle pain.  

The veteran also seeks service connection for a low back 
disorder secondary to bilateral ankle injuries.  The 
regulations provide that disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service-connected.  38 C.F.R. § 3.310 (2005).  As 
the veteran's claim for service connection for a low back 
disorder is inextricably intertwined with his claim for 
service connection for bilateral ankle injuries, the Board 
will defer a decision on the claim pending completion of this 
remand.  

The VCAA also includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  This duty requires 
VA to notify the claimant which evidence, if any, the 
claimant is expected to obtain and submit, and which evidence 
VA will retrieve.  See 38 U.S.C.A. § 5103(a), (b) (West 
2002).  See also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include: 1) veteran status; 
2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
The Court also held that upon receipt of an application 
for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim 
and to provide the claimant with notice of what 
information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Dingess/Hartman at 
487.  Additionally, this notice must explain that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

In this case, the RO provided the veteran VCAA on his 
claim for service connection, but such notice did not 
include any information on disability ratings and 
effective dates.  As this appeal involves such aspects 
of a claim, the RO should ensure on remand that it 
provides the veteran all information now required 
pursuant to the Court's opinion in Dingess/Hartman.

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange an orthopedic 
examination of the veteran's ankles.  
The RO should forward the veteran's 
claims file to the examiner for review 
in conjunction with the examination 
and ask the examiner to confirm in 
their written report that they 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiners should:

a)	indicate whether the veteran 
currently has an ankle 
disability;

b)	if so, opine whether such 
disorder is at least as 
likely as not (50 percent or 
greater likelihood) related 
to the veteran's period of 
active service, including 
the documented in service 
complaint of ankle pain;

2.  If an ankle disability is diagnosed 
and found to be related to the veteran's 
active service, the veteran should have 
an orthopedic examination of the back.  
The RO should forward the veteran's 
claims file to the examiner for review in 
conjunction with the examination and ask 
the examiner to confirm in their written 
report that such a review was conducted.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose any present 
disorder of the lower back; 

b) opine whether it is at least 
as likely as not (50 percent or 
greater likelihood) that  any 
current low back disorder is 
related to the ankle injury; 
and

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

3.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R.  § 3.159(b), 
which explains that, if the veteran's 
service connection claim is granted, such 
award will be assigned a disability 
rating and an effective date, and 
provides the veteran the information and 
evidence needed to establish a particular 
disability rating and effective date, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

4.  Thereafter, the RO should 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


